Exhibit 10.28

 

*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

PATENT SUBLICENSE
AGREEMENT

 

THIS PATENT SUBLICENSE AGREEMENT (“Sublicense Agreement”), made as of this 7 day
of Nov., 2003 (the “Effective Date”), by and between SCIENCE RESEARCH
LABORATORY, INC., a Massachusetts corporation with principal offices at 15 Ward
Street, Somerville, Massachusetts 02143 (“SRL”) and CYMER, INC., a Nevada
corporation, with principal offices at 17075 Thornmint Court, San Diego
California 92127 (“Cymer”).

 

WHEREAS, Cymer has exclusively licensed by separate agreement dated May 14, 2001
(the “Patent License Agreement”) the rights to certain issued patents, patent
applications, trade secrets, confidential information and know-how with respect
to (i) […***…] power devices with specialized circuits useful in powering
certain lasers and […***…] (defined below), and (ii) […***…] light sources
useful in Lithography, Metrology and […***…] applications (defined below) which
have been exclusively licensed to Cymer; and

 

WHEREAS, Cymer sublicensed to SRL, by separate agreement dated May 14, 2001 (the
“2001 Patent Sublicense Agreement”) certain rights held by Cymer under the
Patent License Agreement in order for SRL to develop certain technologies in the
Field of Use; and

 

WHEREAS, SRL-EUV, LLC (“EUV”) is the assignee of SRL under the 2001 Patent
Sublicense Agreement and holds all of SRL’s rights under the 2001 Patent
Sublicense Agreement; and

 

WHEREAS,  EUV sublicensed to Cymer, by separate agreement dated Nov. 7, 2003
(the “2003 Patent Sublicense Agreement”) all license rights held by EUV under
the 2001 Patent Sublicense Agreement;

 

WHEREAS,  Cymer is willing to grant to SRL a sublicense to certain rights held
by Cymer under the 2003 Patent Sublicense Agreement pursuant to the terms and
conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the premises, covenants, conditions,
and undertakings hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

1.1                               […***…]

 

1.2                               DUV shall mean the deep ultraviolet region of
the electromagnetic spectrum with wavelengths, referenced to vacuum, ranging
from 150 nanometers (“nm”) up to but not exceeding 250nm.

 

1.3                               Extreme UV shall mean the extreme ultraviolet
region of the electromagnetic spectrum with wavelengths, referenced to vacuum,
ranging from 10nm up to but not exceeding 50nm.

 

1.4                               Field of Use shall mean all applications of
the Sublicensed Technology, except applications for use as Light Sources
operating in the DUV, Extreme UV, VUV, and Soft X-ray wavelengths of the
spectrum for Lithography (defined below),  Metrology (defined below) and/or
[…***…] applications (defined below).

 

1.5                               […***…]

 

1.6                               Government Purpose shall mean conducting
research activities for or under contract with the U.S. federal government or
any instrumentality thereof.

 

***CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

1.7                               Light Source shall mean any source of
electromagnetic radiation whether coherent or incoherent, whether a laser or a
lamp.

 

1.8                               Lithography shall mean the art of transferring
a spatial pattern from a reference mask to the surface of a wafer and/or to the
surface of membranes to be made into masks and reticles.

 

1.9                               Metrology shall mean the art of measuring
distances or surface topology.

 

1.10                        Research shall mean any research and development in
the Field of Use.

 

1.11                        Soft X-ray shall mean that region of the
electromagnetic spectrum ranging from 0.5 nm up to but not exceeding 3.0 nm.

 

1.12                        Sublicensed Technology shall mean all confidential
information, trade secrets, know-how, methods or processes and other materials,
tangible and non-tangible, including, but not limited to: technical and
non-technical data and information, drawings, sketches, plans, diagrams,
specifications and/or other documents or materials containing said information
and data licensed by Cymer under the Patent License Agreement in the Field of
Use as well as any Cymer Invention (as defined in the Patent License Agreement)
or Cymer’s rights under any Joint Invention (as defined in the Patent License
Agreement); in each case, which have been sublicensed by EUV to Cymer under the
2003 Patent Sublicense Agreement.

 

1.13                        Sublicensed Patents shall mean the patents or patent
applications (i) which have been sublicensed by EUV to Cymer under the 2003
Patent Sublicense Agreement; and (ii) which, in the absence of the rights being
granted under the sublicense granted by Cymer to SRL under this Sublicense
Agreement, would be infringed by SRL’s manufacture, sale or use of the
Research(s) (as defined herein) at any time during the Term of this Sublicense
Agreement.

 

1.14                        VUV shall mean vacuum ultraviolet wavelengths in the
region of the electromagnetic spectrum ranging from 120nm up to but not
exceeding 150nm.

 

1.15                        Term shall have the meaning as set forth in Section
6 below.

 

ARTICLE II

 

GRANT OF SUBLICENSE

 

2.1                               Cymer hereby grants to SRL an irrevocable
exclusive, worldwide, royalty-free sublicense: (x) to use the Sublicensed
Technology for the purpose of making, or having made, selling or having sold
Research in the Field of Use for any Government Purpose; and (y) under the
Sublicensed Patents to make, have made, and use and sell the Research in the
Field of Use for any Government Purpose.

 

2.2                               SRL shall not obtain any rights of any kind in
the Sublicensed Patents or the Sublicensed Technology except as specifically set
forth in this Sublicense Agreement.

 

2.3                               In consideration of the rights and licenses
granted hereunder, SRL agrees to pay to Cymer a sublicense fee in the amount of
[…***…] due on January 5, 2004.

 

ARTICLE III

 

IMPROVEMENTS AND INVENTIONS

 

3.1                               The parties’ respective rights of ownership
with respect to improvements and inventions shall be as set forth in Article III
of the Patent License Agreement.

 

***CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

PATENT PROSECUTION AND INFRINGEMENT

 

4.1                               Cymer agrees that it shall, at its own
expense, prepare, file, prosecute and maintain the Sublicensed Patents, in such
countries as Cymer deems appropriate, and shall be responsible for conducting
any interferences, re-examinations, reissues, oppositions or requests for patent
term extensions relating to the Sublicensed Patents.  SRL shall cooperate fully
in the preparation, filing and prosecution of any Sublicensed Patents under this
Sublicense Agreement.  Notwithstanding the foregoing, Cymer shall not take any
such action that could adversely affect a patent or application owned by SRL,
unless such action is mutually agreed by the parties.  Cymer shall provide SRL
with sufficient written notice of any decision not to prepare, file, prosecute
and maintain any Sublicensed Patent so that SRL may take such action on its own.

 

4.2                               Each party will promptly notify the other
party of any written claim received by it alleging infringement by Research of
the proprietary rights or patents of a third-party.  Cymer shall assume the
defense of any action relating to any such allegation of patent infringement.

 

4.3                               Each party will promptly notify the other
party hereto of the possible infringement by a third-party of Research or any of
the Sublicensed Technology or Sublicensed Patents comprising Research.  Cymer
shall have the sole right to take any action it deems necessary, at its sole
cost and expense, with respect to any infringement of Research or the
Sublicensed Patents.

 

4.4                               Within the Field of Use, if Cymer fails to
bring an infringement action as provided in Section 4.3 above within sixty (60)
days after notice of alleged infringement, SRL shall be permitted to take any
action it deems necessary, at its sole cost and expense, in order to protect its
research, royalty and other payment interests.

 

4.5                               If either party brings an infringement action
under this Agreement, the other party shall cooperate fully, including if
required to bring such action, the furnishing of a power of attorney.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1                               Cymer.  Cymer represents and warrants that: 
(i) it has full power to enter into this Sublicense Agreement; (ii) it has not
previously granted and will not grant any rights in conflict with the rights and
licenses granted herein; (iii) it has obtained all necessary corporate approvals
to enter and execute into this Sublicense Agreement; and (iv) it shall fully
comply with the requirements of any and all applicable federal, state, local and
foreign laws, regulations, rules and orders of any governmental body having
jurisdiction over the activities contemplated by this Sublicense Agreement.

 

5.2                               SRL.  SRL represents and warrants that:  (i)
it has full power to enter into this Sublicense Agreement; (ii) it has obtained
all necessary corporate approvals to enter and execute into this Sublicense
Agreement; and (iii) it shall fully comply with the requirements of any and all
applicable federal, state, local and foreign laws, regulations, rules and orders
of any governmental body having jurisdiction over the activities contemplated by
this Sublicense Agreement.

 

5.3                               Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS SUBLICENSE AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR VALIDITY OF ANY PATENTS ISSUED OR PENDING.

 

3

--------------------------------------------------------------------------------


 

ARTICLE VI

 

TERM

 

6.1                               Term. This Sublicense Agreement shall become
effective as of the Effective Date and shall continue until it expires (the
“Term”) in its entirety upon the termination for any reason, or expiration, of
the Patent License Agreement with respect to all Research, in all countries,
worldwide.

 

6.2                               No Termination.  The parties agree that upon
payment of the sublicense fee set forth in Section 2.3 this Sublicense Agreement
shall not be terminated.

 

6.3                               Continuing Obligations; Survival.  It is
understood that expiration of this Sublicense Agreement shall not relieve a
party from any obligation or liability which, at the time of such expiration,
has already accrued to the other party.  The provisions of Sections 2.2, 6.3,
and Articles 1, 4, 5, 7, 8, 10 and 11 shall survive the expiration of this
Sublicense Agreement.  Except as otherwise expressly provided in this Article 6,
all other rights and obligations of the parties shall terminate upon expiration
of this Sublicense Agreement.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1                               Indemnification by SRL.  SRL shall indemnify,
defend and hold harmless Cymer, its directors, officers, employees, agents,
successors and assigns from and against all liabilities, expenses or costs
(including reasonable attorneys’ fees and court costs) arising out of any claim,
complaint, suit, proceeding or cause of action against any of them by a
third-party alleging (i) the negligent or intentionally wrongful acts or
omissions of SRL; (ii) any breach by SRL of any of its representations or
warranties set forth in Article V of this Sublicense Agreement; or (iii) breach
of any warranty relating to the Research of SRL covered by the sublicense
granted in Section 2.1 including, but not limited to defects in design,
manufacturing or claims under any theory of product liability.

 

7.2                               Indemnification by Cymer.  Cymer shall
indemnify, defend and hold harmless SRL, its directors, officers, employees,
agents, successors and assigns from and against all liabilities, expenses, and
costs (including reasonable attorneys’ fees and court costs) arising out of any
claim, complaint, suit, proceeding or cause of action against any of them by a
third-party alleging (i) the negligent or intentionally wrongful acts or
omissions of Cymer; or (ii) any breach by Cymer of any of its representations or
warranties set forth in Article V of this Sublicense Agreement.

 

7.3                               Indemnification Procedure.  A party that
intends to claim indemnification (the “Indemnitee”) under this Article 7 shall
promptly notify the indemnifying party (the “Indemnitor”) in writing of any
third party claim, suit or proceeding or cause of action included within the
indemnification described in this Article 7, above (each a “Claim”) with respect
to which the Indemnitee intends to claim such indemnification, and the
Indemnitor shall have sole control of the defense and/or settlement thereof;
provided that the Indemnitee shall have the right to participate, at its own
expense, with counsel of its own choosing in the defense and/or settlement of
such Claim.  The indemnification under this Article 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the
consent of the Indemnitor.  The Indemnitee under this Article 7, and its
employees, at the Indemnitor’s request and expense, provide full information and
reasonable assistance to Indemnitor and its legal representatives with respect
to such Claims.

 

ARTICLE VIII

 

CONFIDENTIALITY

 

8.1                               Confidential Information.  The parties may
from time to time disclose to each other Confidential Information in connection
with this Agreement.  “Confidential Information” shall mean any information
disclosed by one party to the other party which information is not generally
known to the public and may include by way of

 

4

--------------------------------------------------------------------------------


 

example, but without limitation (a) information concerning the disclosing
party’s management, financial condition, financial operations, purchasing
activities, costs of products, sales activities, marketing activities and
business plans, (b) information concerning or resulting from the disclosing
party’s research and development work, including, but not limited to,
improvements, discoveries, inventions and new product ideas, (c) information of
the disclosing party concerning actual or potential vendors or customers, (d)
the disclosing party’s computer programs, including source code, object code,
algorithms, methods, structure and related information including diagrams, flow
charts, designs, specifications, manuals, descriptions, instructions,
explanations and improvements, and (e) information concerning the disclosing
party’s products, including plans, blueprints, parts and assembly drawings,
specifications, descriptions, designs, diagrams, dimensions, tolerances, parts
and components, in each case, whether delivered orally, in writing,
electronically or through any other media.  Notwithstanding the foregoing or
anything herein to the contrary, Confidential Information shall not include any
information that, in each case the receiving party can prove by written
documentation:  (i) was already known to the receiving party, other than under
an obligation of confidentiality, at the time of disclosure; (ii) was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to the receiving party; (iii) became generally available to the
public or otherwise part of the public domain after its disclosure and other
than through any act or omission of the receiving party in breach of this
Sublicense Agreement; (iv) was subsequently disclosed to the receiving party by
a person other than the disclosing party who was not bound by any
confidentiality obligation; or (v) was developed entirely independently by the
receiving party without use of, reliance on, or reference to the Confidential
Information of the other party.

 

8.2                               Confidentiality.  Each party agrees to
protect, hold and maintain in strict confidence all Confidential Information of
the other party for a period of ten (10) years from the date of disclosure. 
Without limiting the foregoing, neither party shall use or disclose the
Confidential Information of the other party, except as otherwise permitted by
this Sublicense Agreement or as may be necessary or useful to exercise its
rights or perform its obligations under this Sublicense Agreement provided that
employees, agents, and representatives of the receiving party shall be given
access to Confidential Information only on a need-to-know basis and only if they
are bound by obligations of confidentiality comparable to those contained
herein.  Nothing contained in this Article 8 shall prevent either party from
disclosing any Confidential Information of the other party to (a) accountants,
lawyers or other professional advisors or in connection with a merger,
acquisition or securities offering, subject in each case to the recipient
entering into an agreement to protect such Confidential Information from
disclosure; or (b) is required by law or regulation to be disclosed; provided,
however, that the party subject to such disclosure requirement has provided
written notice to the other party promptly upon receiving notice of such
requirement in order to enable the other party to seek a protective order or
otherwise prevent disclosure of such Confidential Information.

 

ARTICLE IX

 

NON-SOLICITATION

 

9.1                               During the Term of this Sublicense Agreement,
neither party shall contact, divert, or influence, or attempt to divert or
influence any personnel of the other for purposes of providing employment to
such personnel without the prior written consent of the current employer.  In
the event that either party breaches this non-solicitation covenant and hires
(the “New Employer”) an employee or consultant who, within the six (6) months
immediately preceding the date of hire by the New Employer, was employed by the
other party (the “Prior Employer”), the New Employer shall pay to the Prior
Employer as compensation for the loss of the employee/consultant, three (3)
times the first year’s total compensation being paid by the New Employer to the
employee/consultant.

 

9.2                               All payments due hereunder shall be made,
in-full, within thirty (30) days of the first day the employee/consultant
provides services to the New Employer.

 

5

--------------------------------------------------------------------------------


 

ARTICLE X

 

LIMITATION OF LIABILITY

 

EXCEPT FOR BREACH OF SECTION 8, NEITHER PARTY, TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, SHALL HAVE ANY LIABILITY TO THE OTHER PARTY FROM ANY CAUSE
WHATSOEVER, AND REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT
(INCLUDING NEGLIGENCE), FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
REVENUES, SAVINGS, BUSINESS INTERRUPTION AND THE LIKE) UNDER OR RELATING TO THIS
AGREEMENT, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                        Notices.  All notices required or permitted
hereunder shall  be given in writing and sent by facsimile transmission (with
confirmation of receipt), or mailed postage prepaid, certified or registered
mail, return receipt requested, or sent by a nationally recognized express
courier service, or hand-delivered at the following address:

 

To SRL:

 

Science Research Laboratory, Inc.
15 Ward Street
Somerville, Massachusetts 02143
Attn.: Jonah Jacob
Facsimile: (617) 441-3984

 

 

 

To Cymer:

 

Cymer, Inc.
17075 Thornmint Court
San Diego, California 92127
Attn.: Dr. Robert P. Akins, CEO
Facsimile: (858) 385 6222

 

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt or, in the case of a facsimile, as evidenced by
the confirmation of transmission.

 

11.2                        Public Announcements.

 

11.2.1              Subject to Section 11.2.2, all publicity, press releases and
other announcements relating to this Sublicense Agreement or the transaction
contemplated hereby shall be reviewed in advance by, and be subject to the
approval of, both parties; provided, however, that either party may, without the
consent of the other, (i) disclose the existence and general subject matter of
this Sublicense Agreement without the other party’s approval and (ii) subject to
Article 8 disclose the terms of this Sublicense Agreement as required to comply
with applicable securities laws.  Any party that determines applicable
securities laws require it to file this Sublicense Agreement shall first provide
the other party a copy of the redacted version it intends to file and shall
provide the other party the opportunity to comment thereon.  Notwithstanding the
foregoing, the filing party will make the final decisions regarding the version
hereof to file.

 

11.2.2              Subject to Article 8, any party that determines applicable
securities laws require it to disclose publicly (i) non-financial information
with respect to its relationship to the other party or (ii) any aspect of the
other party’s business, shall first provide the other party a copy of the
disclosure it intends to disclose and shall provide the other party the
opportunity to comment thereon.  Notwithstanding the foregoing, the disclosing
party will have final decision-making authority with respect to its disclosures.

 

6

--------------------------------------------------------------------------------


 

11.3                        Captions and Section References.  The titles,
headings or captions in this Sublicense Agreement do not define, limit, extend,
explain or describe the scope or extent of this Sublicense Agreement or any of
its terms or conditions and therefore shall not be considered in the
interpretations, construction or application of this Sublicense Agreement.

 

11.4                        Severability.  Whenever possible, each clause,
subclause, provision or condition of this Sublicense Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any clause, subclause, provision or condition of this Sublicense
Agreement should be prohibited or invalid under applicable law, such clause,
subclause, provision or condition shall be considered separate and severable
from this Sublicense Agreement to the extent of such prohibition or invalidity
without invalidating the remaining clauses, subclauses, provisions and
conditions of this Sublicense Agreement, so long as the remaining Sublicense
Agreement reflects the economic intentions of the parties as evidenced by this
Sublicense Agreement as a whole.

 

11.5                        Entire Agreement.  Except for the Solid State
Modulator License and Manufacturing Agreement dated as of January 26, 1995, the
Patent License Agreement, the 2001 Patent Sublicense Agreement and/or the 2003
Patent Sublicense Agreement, this Sublicense Agreement embodies the entire
agreement and understanding of the parties hereto in relation to the subject
matter hereof and supersedes any and all prior understandings and agreements,
whether written or oral in regard to such matters. For the avoidance of doubt,
unless otherwise specifically amended, all provisions, including amounts payable
by Cymer, under the Solid State Modulator License and Manufacturing Agreement
dated as of January 26, 1995, the Patent License Agreement, and the 2001 Patent
Sublicense Agreement shall remain in full force and effect.

 

11.6                        Amendment.  No amendment, change or modification of
any of the terms, provisions or conditions of this Sublicense Agreement shall be
effective unless made in writing and signed on behalf of the parties hereto by
their duly authorized representatives.

 

11.7                        Counterparts.  This Sublicense Agreement may be
executed in one or more counterparts, by facsimile, or both, each of which shall
be deemed to be an original document, but all such separate counterparts shall
constitute only one and the same Sublicense Agreement.

 

11.8                        Waiver.  No waiver of any term, provision or
condition of this Sublicense Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such or other term, provision or condition of this
Sublicense Agreement.

 

11.9                        Binding Agreement; Succession. This Sublicense
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns.  Neither party may assign
this Sublicense Agreement without the prior written approval of the other party
which approval shall not be unreasonably withheld or delayed; provided, however,
that either party may assign this Sublicense Agreement without the prior written
approval of the other party in connection with the acquisition of such party by,
or merger of such party with or into, a third party or the sale of substantially
all of such party’s assets; provided, further, however that should SRL wish to
assign this Sublicense Agreement to any third-party listed on Exhibit 11.9
attached hereto and made a party hereof, such written approval of Cymer shall be
required.

 

11.10                 Independent Contractors.  The relationship of Cymer and
SRL established by this Sublicense Agreement is that of independent
contractors.  Nothing in this Sublicense Agreement shall be construed to create
any other relationship between Cymer and SRL.  Neither party shall have any
right, power or authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other.

 

11.11                 Governing Law.  This Sublicense Agreement shall be
interpreted under and enforced in accordance with the laws of the State of
Massachusetts.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Sublicense Agreement to be
executed as of the day and year first above written.

 

SCIENCE RESEARCH LABORATORY, INC.

CYMER, INC.

 

 

 

 

By:

/s/ JONAH JACOB

 

By:

/s/ ROBERT P. AKINS

 

Jonah Jacob

 

Robert P. Akins, Ph.D., CEO

 

8

--------------------------------------------------------------------------------



 

EXHIBIT 11.9

 

[…***…]

 

 

9

--------------------------------------------------------------------------------